In re Application of						         :	         DECISION ON
Batista			 			 	         :          PETITION

Serial No.15/577,957							          :

Filed: November 29, 2017
For: CARTRIDGE FOR AEROSOL-GENERATING SYSTEM
 
This is a decision on the PETITION FILED UNDER 37 CFR 1.181 on July 18, 2021.

The Information Disclosure Statement was filed on October 2, 2020. The application has now been allowed. Document (AW) cited in the Information Disclosure Statement was not considered by the Examiner on February 12, 2021.

The Information Disclosure Statement is in compliance with 37 C.F.R. §1.97-1.98 since it was timely submitted with a showing of relevancy comprising a copy of Document (AW) which is an Chinese Patent Office Action, which has been translated into English. 

It is not clear from the record why the Examiner did not consider the reference. 

DECISION

Accordingly, the petition is GRANTED.

The Examiner is directed to consider and make of record the reference (AW) cited in the October 2, 2020 Information Disclosure Statement.

/Keith D. Hendricks/_______________________

Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314